DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 11/24/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-15 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 and 09/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The disclosure is objected to because of the following informalities:
The use of the abbreviations/acronyms for FPCB and PCB are being identified very tardy in the specification of what they mean. In other words, these terms, FPCB and PCB, are mentioned several times throughout the specification previously to be properly identified. For example, FPCB corresponds to “Flexible Printed Circuit Board” and PCB correspond to “Printed Circuit Board”. Hence, Examiner suggest to properly identify these two terms when they are mentioned at the first time in the disclosure in order to provide clary to the reader.
Appropriate correction and/or clarification is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
The use of abbreviations and/or acronyms such as FPCB and PCB in the claim language should be clearly identified the first time they are presented in the claims.  
Appropriate correction and/or clarification is required.

Allowable Subject Matter
It appears claims 1-15 would be allowable if rewritten or amended to overcome the objections set forth in this Office action, however, further search and consideration may be required upon the reply to the office action.
The following is the Examiner's statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose the combination of limitations found at least in independent claims 1, 3 and 10. The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention. A hypothetical prior art rejection would require impermissible hindsight reasoning.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).                              

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664